DETAILED ACTION

This Office action is in response to the amendment filed on 08/02/2021.   Claims 1-25 are pending, of which claims 1, 12, 16 are amended, and claims 7-8, 15, 17, 24 are cancelled by the present amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16,  Applicant recite the limitations “ 16. (PREVIOUSLY PRESENTED) A rotor support hub according to …” without reciting what the rotor support hub according to.  It is not clear what the rotor support hub according to, and if the claim 16 is intended to be an independent claim or a dependent claim.  If the claim 16 is intended to be a 
Allowable Subject Matter
Claims 1-6, 9-14, 18-23, 25 are allowable.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 1-6, 9-11, 22, the prior art does not disclose or suggest a rotor assembly for an electric machine having, primarily,… a rotor support hub having a plurality of first connection parts …; a plurality of rotor segments each having a second connection part, …; … a plurality of fixing parts each configured to be received between cooperating first and second connection parts and to form an inference fit therebetween so as to secure the rotor segments to the rotor support hub, wherein the rotor support hub comprises a plurality of laminations and is formed of non-magnetic steel, and wherein each of the plurality of first connection parts has a fir tree profile.
For claims 12-14, 18-21, 23, 25, the prior art does not disclose or suggest a rotor support hub for supporting a plurality of rotor segments, in combination with the limitations of the base claim and any intervening claims having, primarily, …  a plurality of laminations; … a plurality of first connection parts arranged about a periphery the rotor support hub for connection to the plurality of rotor segments, wherein the rotor support hub is formed of non-magnetic steel, and wherein each of the plurality of first connection parts has a fir tree profile.

Response to Argument

Applicant's arguments filed on 08/02/2021 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838